Brent, J.,
deliveued the opinion of the Court.
It appears that a judgment of fiat was entered in this case, at the April Term, 1865, of the Circuit Court for Prince George’s County. On the 6th of November following, being the first day of the term next after that at which the fiat was entered, and before the meeting and call of the Court for that term, a motion was made to strike out the judgment. The Court ordered it to be stricken out, and from that order the present appeal is taken.
In the case of Hilleary & Brewer, Trustees of Waters, vs. Weer, use of Carr, use of Thrift, recorded in Liber G. E. and J. S. F., No. 1, folio 122, &c., of “Opinions Unreported,” where the question arose whether a motion to set aside a sale was made during the term at which the execution was returned, it was held that a term of the Circuit Court continued until the call of the next succeeding *250term, unless it should affirmatively appear that before that time it had, by order of the Judge, been adjourned sine die.
(Decided 30th June, 1869.)
Under this decision, the record shows that the motion to strike out the judgment in this case was made during the same term at which it had been rendered.
Eveiy judgment is subject to the control of the Court until the lapse of the term at which it is rendered, and an order striking it out, passed upon a motion made during the term, is not the subject of an appeal. Rutherford vs. Pope et al., Exr’s of Gardner, 15 Md., 579. This appeal must therefore be dismissed.

Appeal dismissed.